NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                       No. 20-1505
                                       __________

                            UNITED STATES OF AMERICA

                                             v.

                                     JIMMY DAVIS,
                                                  Appellant
                                       __________

                 On Appeal from the District Court of the Virgin Islands
                            (D.C. No. 1-18-cr-00015-001)
                            District Judge: Wilma A. Lewis
                                      __________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   on May 7, 2020

               Before: KRAUSE, PORTER, and FISHER, Circuit Judges


                              (Opinion filed: June 14, 2021)

                                       __________

                                        OPINION*
                                       __________


KRAUSE, Circuit Judge.



       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
       Jimmy Davis appeals from the District Court’s judgment convicting him of

possessing cocaine and assaulting a police officer. His court-appointed counsel has moved

to withdraw under Anders v. California, 386 U.S. 738 (1967). Because a review of the

briefing and record reveals no nonfrivolous issues, we will grant counsel’s motion and

affirm the District Court’s judgment.

I.     Discussion1

       We analyze Anders motions under a familiar two-step framework. At step one, we

ask if counsel has “thoroughly examined the record in search of appealable issues” and

explained “why the issues are frivolous.” United States v. Youla, 241 F.3d 296, 300 (3d

Cir. 2001). At step two, we conduct our own “independent review of the record” to identify

any issues counsel overlooked. Id. If neither step surfaces nonfrivolous issues, we grant

the motion and dismiss the appeal.

       A straightforward application of these steps establishes that Davis’s appeal fails. To

begin, counsel conscientiously surveys the record and convincingly shows why the three

issues he spotlights lack merit. First, by engaging in “unruly conduct” and by disregarding

the District Court’s commands, Davis waived his Sixth Amendment right to be present

during the trial. Illinois v. Allen, 397 U.S. 337, 338, 345–46 (1970). Second, testimony

from a police officer and a forensic chemist supports Davis’s conviction for simple

possession of cocaine. See 21 U.S.C. § 844(a). Third, testimony from multiple police




       1
        The District Court exercised jurisdiction under 18 U.S.C. § 3231 and 48 U.S.C.
§ 1612(c), and we retain jurisdiction under 18 U.S.C. § 3742 and 28 U.S.C. § 1291.
                                             2
officers likewise supports Davis’s assault conviction. See 14 V.I.C. § 298. Any appeal

based on these issues would be frivolous.

       That does not end our inquiry, however, because we must still scour the record

ourselves. Aside from the issues counsel underscores, our review reveals one more. On

the trial’s first day, Davis identified numerous disagreements with counsel and demanded

a replacement. But “disagreement over legal strategy does not constitute good cause for

substitution of counsel.” United States v. Gibbs, 190 F.3d 188, 207 n.10 (3d Cir.

1999). And, although Davis refused to work with counsel and even threatened him, a

“unilateral decision not to cooperate . . . does not constitute good cause.” Id. So this issue,

too, is frivolous.

       The bottom line is that this appeal “lacks any basis in law or fact.” McCoy v. Ct. Of

Appeals of Wis., Dist. 1, 486 U.S. 429, 438 n.10 (1988). We therefore “dispose of [it]

without appointing new counsel,” 3d Cir. L.A.R. 109.2(a), and confirm that no issues

warrant the filing of a petition for a writ of certiorari in the Supreme Court, see id. 109.2(b).

II.    Conclusion

       For the foregoing reasons, we will grant the motion to withdraw and will affirm the

District Court’s judgment.




                                               3